NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CARMEN VALUS,                                   No.    15-71577

                  Petitioner,                    Agency No. A206-267-544

   v.

 LORETTA E. LYNCH, Attorney General,             MEMORANDUM*

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Carmen Valus, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen and review de novo constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Valus’ motion to reopen, based on lack of notice, where Valus was personally

served a Notice to Appear that informed her of her obligation to update the court

with a current address, and the notice of her hearing was mailed to the most recent

address she provided, but was returned as undeliverable. See 8 C.F.R.

§ 1003.23(b)(4)(ii) (a motion to reopen in absentia proceedings based on lack of

notice may be filed at any time); 8 U.S.C. § 1229(c) (“Service by mail [of a

hearing notice] shall be sufficient if there is proof of attempted delivery to the last

address provided by the alien . . .”); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (an alien must show error and prejudice to prevail on a due process claim).

      Notice of Valus’ hearing also comported with due process. See Popa v.

Holder, 571 F.3d 890, 897 (9th Cir. 2009) (“Due process is satisfied if service is

conducted in a manner reasonably calculated to ensure that notice reaches the

alien.” (citation and quotation marks omitted)).

      Contrary to Valus’ contention, the agency did not violate due process by

                                           2                                     15-71577
allegedly not providing the contents of the Notice to Appear in Romanian. See

Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1155 n.4 (9th Cir. 2004) (“Current law

does not require that the Notice to Appear . . . be in any language other than

English.”); Lata, 204 F.3d at 1246.

      PETITION FOR REVIEW DENIED.




                                          3                                      15-71577